Citation Nr: 1436360	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  13-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for the service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

In connection with his appeal the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2014.  Unfortunately, a transcript of the hearing cannot be produced.  The Veteran was offered a new hearing and in July 2014 he responded indicating his desire for a new hearing.  This matter is addressed in the remand, below.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.  

The Veteran was afforded a VA examination in September 2010.  At the May 2014 hearing, the Veteran's wife specifically testified that there has been a worsening of the Veteran's symptoms since the September 2010 examination.  The Veteran's wife also submitted a written statement summarizing his symptoms as including reported increasing sleep disturbance, worsening depression and symptoms of posttraumatic stress disorder (PTSD).  As the evidence shows that the Veteran's service-connected mental disorder may be of a greater severity than the September 2010 examination report reflects, the Board finds that a remand to afford the Veteran a current VA examination is in order.

In addition, before the VA examination is performed, development to obtain any outstanding records pertinent to the claim should be performed.

Further, the Board again notes that a transcript of the Veteran's May 2014 Travel Board hearing is unavailable.  The Veteran was notified by way of a June 2014 letter.  In July 2014, he submitted a response indicating a wish for a new hearing.  On remand, the RO must confirm that the Veteran still wishes to have a new hearing.  If so, inasmuch as Travel Board hearings are scheduled by the RO, the new hearing should be scheduled on remand.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected psychiatric disorder.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided. 

3.  The RO should also undertake any other development it determines to be warranted. 

4.  Then, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case.  

5.  In addition, if the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should contact the Veteran and determine if he still desires a Travel Board hearing.  If so, he should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



